This case originated in justice court; the appeal was prosecuted from the county court of Shelby County. Two issues are presented, first, on the plea of privilege, and, second, the sufficiency of the evidence to support the findings of the lower court. We have reviewed the record, and it is our conclusion that the judgment of the lower court should be in all things affirmed. Following the precedent set by the San Antonio Court of Civil Appeals in Associated Indemnity Corporation et al., v. Gatling,75 S.W.2d 294, we do not file a written opinion discussing the issues presented by the appeal.
The judgment of the lower court is affirmed.